Citation Nr: 0603911	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  99-13 278	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to December 12, 2001.

2.  Entitlement to an increased rating for residuals of 
injury to the left knee, currently evaluated as 30 percent 
disabling for instability and 30 percent for limitation of 
flexion.

4.  Entitlement to an increased rating for residuals of 
injury to the index and middle fingers of the right hand, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
corns and calluses of the right foot, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
corns and calluses of the left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1966 to February 1969 .

2.	On January 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


